Citation Nr: 0817884	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar osteoarthritis, 
asserted to be secondary to service-connected residuals of a 
medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service from December 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
not to reopen a finally denied claim for service connection 
for a low back disability.  The claim was then reopened by 
the Board in a decision dated in August 2006 and remanded for 
additional action.  The Board remanded the claim again in 
September 2007 for additional medical evidence, which has 
been received.  

In October 2007, the veteran submitted additional medical 
evidence, and in May 2008, the representative waived initial 
RO consideration of that evidence.  As such, the Board will 
proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board also notes that at the last medical examination of 
record in January 2007, the examiner found that there were no 
objective findings for radiculopathy or polyneuropathy.  The 
diagnosis was lumbar osteoarthritis.  As such, the Board has 
changed the styling of the issue to reflect this diagnosis. 


FINDING OF FACT

Lumbar osteoarthritis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
lumbar osteoarthritis proximately due to or the result of 
service-connected residuals of left knee meniscectomy.


CONCLUSION OF LAW

Lumbar osteoarthritis was not incurred in or aggravated by 
the veteran's active duty service, nor may inservice 
occurrence be presumed, nor is lumbar osteoarthritis 
secondary to service-connected residuals of left knee 
meniscectomy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The most recent VA examination primarily shows diagnoses of 
lumbar osteoarthritis and diffuse generalized osteoarthritis 
consistent with age.  Thus, the Board concedes the veteran 
currently has a chronic low back disorder.  In a claim for 
direct service connection, service connection means that the 
facts establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006) (except as provided in 38 C.F.R. 
§ 3.300(c), pertaining to secondary service connection for 
ischemic heart disease or other cardiovascular disease based 
on the effects of tobacco products).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  The veteran claims that his back disability is 
due to, not aggravated by, service-connected disability.  As 
will be seen, the medical evidence favorable to the claim 
relates to the "due to" theory of service connection.  The 
medical evidence against the claim refutes both the "due 
to" and the "aggravated by" theories of service 
connection.  See Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(a), (b).
  
It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this case, the veteran claims that the origin 
of his low back disorder is his service-connected residuals 
of left knee meniscectomy.  This is an opinion that only a 
medically trained person is competent to provide.  Id.  Thus, 
the Board will confine its evidentiary analysis of this claim 
to the competent medical evidence.  

The first question that must be addressed is whether 
incurrence of a chronic low back disorder is factually shown 
during service.  The Board concludes it was not.  The service 
medical records show no history, complaints or findings 
regarding back problems or abnormalities.  The sevice 
separation examination in August 1974 found that the spine 
was normal on clinical evaluation.  At the time, the veteran 
indicated that he had never had arthritis or recurrent back 
pain.  Hence, the preponderance of the medical evidence shows 
that the veteran had no chronic low back disability during 
service.  38 U.S.C.A. §§ 1110, 5107.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Degenerative conditions such as arthritis can be service-
connected on such a basis.  

However, the first showing of any low back disability was 
many years after the veteran's discharge from service.  
Specifically, in March 1984, VA hospitalization revealed an 
assessment of low back pain with L5 radiculopathy "(?)".  
It was noted that electromyogram and nerve velocity testing 
had revealed that the veteran most likely had an L5 nerve 
root compression bilaterally.  The veteran reported that in 
service, his orthopedic surgeon had attributed this pain to 
the spinal anesthesia during the inservice left knee surgery.  
However, neither the service medical records nor the VA 
hospital report reflects this explanation of the low back 
pain.  Nor does the veteran argue in his current claim that 
his back disability was incurred directly in service.  See 
38 C.F.R. § 3.303(b), (d).  As such, the Board will focus on 
the veteran's current claim that his lumbar osteoarthritis is 
caused by limping from his service-connected residuals, 
medial meniscectomy, left knee.  Service connection is in 
effect for residuals of medial meniscectomy of the left knee, 
currently evaluated as 30 percent disabling. 

The evidence favorable to this claim comes primarily from Dr. 
AHC, the orthopedist who evaluated the veteran in July-August 
2004.  Dr. AHC indicated at that time that the veteran's left 
knee pain caused him to limp and this was the cause of his 
low back pain.  In December 2006, Dr. AHC stated of the 
veteran that "his low back problem may be related to his 
prior left knee injury."  In January 2007, Dr. DAM stated 
only that, "the patient sustained an injury to his left knee 
while service in the Air Force.  As likely as not the knee 
injury has caused his back problem."  

There are numerous medical findings and opinions counter to 
Drs. AHC and DAM.  VA X-ray in May 2003 of the lumbosacral 
spine was reported as normal.  An October 2003 VA 
neurosurgery clinic note regarding the veteran's back pain 
stated that the pain was related to degenerative disc disease 
that had occurred over time and was probably related to 
employment in the airline industry.  (The claims file 
includes private medical records reflecting work-related 
injuries in the veteran's employment in the airline 
industry.)  The veteran gave a history of back pain of 
3 years' duration, and it was noted that his left lower 
extremity radiculopathy was without any particular radicular 
pattern.  VA medical review of the claims file in August 2004 
agreed with the October 2003 neurosurgery clinic note finding 
that the veteran had degenerative disc disease related to 
employment in the airline industry.  The reviewer noted the 
private opinion that limping caused back pain.  However, he 
agreed with the neurosurgeon that the pain followed no 
particular radicular pattern.  It was also agreed that the 
pain appeared to be related to degenerative disc disease.  It 
was concluded that it was not likely that the back pain was 
related to the service-connected left knee disability.  

VA examination in January 2007 also included extensive review 
of the claims file.  The examiner noted that the veteran 
first complained of back pain in 1984, but in October 2003 
had stated that it was of 3 years' duration.  At the instant 
VA examination, he stated that it was of 10 years' duration.  
The examiner noted that the veteran's limp was intermittent.  
After physical examination and a complete history, the 
examiner concluded that the diagnoses were lumbar 
osteoarthritis and diffuse generalized osteoarthritis, 
consistent with age.  There were no objective findings for 
radiculopathy or polyneuropathy at that time.  The examiner 
opined that the veteran had a congenital decrease in lumbar 
lordosis, other developmental findings, and thoracic 
kyphosis, which increased back problems.  He also had 
osteoarthritis of the cervical spine, and complaints in the 
hips, knees, ankles, thumb, etc., not at all inconsistent 
with natural aging, but inconsistent with a left knee injury.  
Left knee degeneration or arthritis was not sufficient to 
create other joint or spinal injury.  While currently retired 
from employment as an aircraft mechanic, the veteran had had 
a physical occupation since leaving the military, and [the 
low back diagnosis] was not caused by or related to the left 
knee.

Initially, the Board finds that all of the medical providers 
whose opinions are of record are competent to offer those 
opinions.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, the Board must decide which opinions are more 
probative.  While the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The veteran's private physicians, while they support the 
veteran, have offered no medical data to supplement their 
very brief, general, and conclusory statements in favor of 
his appeal.  Dr. DAM, for example, simply cites the governing 
"as likely as not standard," without providing any medical 
support for his conclusion.  Medical evidence that is 
speculative or overly general in nature cannot be used to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Additionally, a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  Neither detail 
in the opinions nor access to the claims file is shown in the 
private medical opinions here.  The Board also cannot 
overlook that Dr. AHC, in 2006, seems to ultimately say only 
that the veteran's low back condition "may" be related to 
his left knee injury-a speculative conclusion of the type 
that the Court has held insufficient to meet the "as likely 
as not" standard required by § 5107.  See Bostain v. West, 
11 Vet. App. 124 (1998), see also Obert, supra.

By contrast, the various VA opinions on point include medical 
reasons for their conclusions and do reflect careful review 
of the claims file.  These opinions are not speculative; they 
affirmatively refute the causation suggested by the veteran 
for his low back disability.  These opinions are also more 
consistent with the other relevant evidence, including the 
fact that the veteran apparently has diverse osteoarthritis 
in other parts of his body associated with aging and/or his 
years of physical work, clearly not related to the left knee 
injury.  In sum, the Board assigns more probative value to 
the VA examinations in October 2003 and January 2007, and the 
VA opinion offered in August 2004, than to Drs. AHC's and 
DAM's very brief, conclusory statements.  

The veteran's account of his low back history has also 
changed over time - from the 1984 medical records showing he 
attributed his back problem directly to service, due to 
anesthesia for his left knee surgery therein, to more recent 
records indicating that it began in more recent years due to 
his intermittent limp.  

Thus, the preponderance of the competent evidence is against 
a finding that the veteran's chronic low back pain with 
radiculopathy is related to his service-connected 
meniscectomy of the left knee.  38 C.F.R. § 3.310(a), (b).  
The Board is therefore compelled to conclude that service 
connection for his low back disability is not warranted.  
38 U.S.C.A. § 1110.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records.  
The appellant was afforded a VA medical examination in 
October 2003 and again in January 2007, and the case was 
subject to a VA medical review in August 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for lumbar osteoarthritis, including as 
secondary to service-connected left knee meniscectomy, is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


